DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 2/24/2021, claims 1, 2, 4, 5, 7, 11, 17 were amended, none of the claims were cancelled and no claims were newly introduced. Accordingly claims 1-20 are currently pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Macours (US 20180139538 A1) hereinafter Macours
Regarding claim 1, Macours teaches An electronic device (“linear actuator controller 200” in ¶[0044]) comprising: an integrated circuit (IC) (“audio processor 210” in ¶[0044]); a sonic vibrator (“a linear resonant actuator 220” in ¶[0045]) arranged on one side of the IC (220 is arranged on the right side of 210); a speaker (“a receiver speaker 230” in ¶[0045]) ; and a processor (combination of 204 and 206 in Fig. 3) configured to: control the speaker based on a sound signal (“a speaker equaliser/dynamic range controller 204” in ¶[0044]), and filter a low-frequency band signal that is less than or equal to a threshold frequency from the sound signal and provide the low-frequency band signal to the sonic vibrator (“The equalisation filters in the LRA equaliser/dynamic range controller 206 and the speaker equaliser/dynamic range controller 204 may be used as crossover filters such that the LRA 220 may reproduce only the low frequencies for example below 300 Hz, and the receiver speaker 230 may only reproduce the high frequencies for example above 300 Hz.” in  ¶[0047]),
Macours does not specifically disclose the device further comprising the processor to control the sonic vibrator to perform a heat dissipation function for the IC by vibrating air in synchronization with the low-frequency band signal.

Macours alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises the processor to control the sonic vibrator to perform a heat dissipation function for the IC by vibrating air in synchronization with the low-frequency band signal,
Therefore claim 1 is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 5-10, claims are allowed for their dependency on allowed claim 1.
Regarding claim 2, Macours teaches An electronic device (“linear actuator controller 200” in ¶[0044]) comprising: an integrated circuit (IC) (“audio processor 210” in ¶[0044]); a sonic vibrator (“a linear resonant actuator 220” in ¶[0045]) arranged on one side of the IC (220 is arranged on the right side of 210); a speaker (“a receiver speaker 230” in ¶[0045]) ; and a processor (combination of 204 and 206 in Fig. 3) configured to: control the speaker based on a sound signal (“a speaker equaliser/dynamic range controller 204” in ¶[0044]), Macours does not specifically disclose the device further comprising a temperature sensor arranged on one side of the IC, filter a low-frequency band signal that is less than or equal to a threshold frequency from the sound signal and provide the low-frequency band signal to the sonic vibrator, wherein the processor comprises: a low pass filter configured to filter the low-frequency band signal from the sound signal; and an amplifier to amplify the low-frequency band signal, and wherein the processor is further configured to control an amplification factor of the amplifier based on temperature information generated by the temperature sensor.
The following is the reason for allowance of claim 2:
Macours alone or n combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a temperature sensor arranged on one side of the IC, filter a low-frequency band signal that is less than or equal to a threshold 
Therefore claim 2 is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 3 and 4, claims are allowed for their dependency on allowed claim 2.
Regarding claim 11, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 12-20, claims are allowed for their dependency on allowed claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AMMAR T HAMID/Examiner, Art Unit 2654